                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR167

       vs.
                                                                      ORDER
JUSTIN ZAMBROWSKI and RACHAEL
WASSERBURGER

                      Defendant.


        This matter is before the court on Defendant Wasserburger’s unopposed Motion to
Continue Trial [29] and Amended Motion to Continue Trial [31]. Counsel is seeking additional
time to hire and investigator and review additional evidence. For good cause shown,

        IT IS ORDERED that Defendant Wasserburger’s unopposed Motion to Continue Trial
[29] is denied as moot and the Amended Motion to Continue Trial [31]is granted as follows:

       1. The jury trial, as to both defendants, now set for July 23, 2019, is continued to
          October 1, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and October 1, 2019 shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 17th day of July 2019.

                                            BY THE COURT:

                                            s/Michael D. Nelson
                                            United States Magistrate Judge
